              Case 2:20-cr-00185-RSM Document 33 Filed 09/21/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         Case No. CR20-185RSM

11                  Plaintiff,                          ORDER CONTINUING TRIAL DATE
12                    v.
13
      RAYNOND WALTER MICHLIG,
14
                  Defendant.
15
16
            Having considered the record and the Defendant’s unopposed motion to continue the
17
     trial, the Court FINDS that for the reasons detailed in the Defendant’s motion, the ends of
18
19   justice served by granting a continuance outweigh the best interests of the public and the

20   defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv). Failure to grant this
21
     continuance would likely make trial impossible and result in a miscarriage of justice, and would
22
     deny counsel for the defendant and government counsel the reasonable time necessary for
23
24   effective preparation, taking into account the exercise of due diligence. Id. IT IS THEREFORE

25   ORDERED that the Defendant’s motion to continue the trial date and other dates is
26   GRANTED. The trial shall be rescheduled on December 13, 2021, and the pretrial motions
27
     deadline shall be November 8, 2021.
28



     ORDER CONTINUING TRIAL DATE - 1
              Case 2:20-cr-00185-RSM Document 33 Filed 09/21/21 Page 2 of 2




            IT IS FURTHER ORDERED that the time between the date of the filing of defendant’s
 1
 2   unopposed motion and the new trial date is excluded in computing the time within which trial

 3   must commence because the ends of justice served by granting this continuance outweigh the
 4
     best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 5
 6
 7          DATED this 21st day of September, 2021.

 8
 9
10
11
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER CONTINUING TRIAL DATE - 2
